UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6119


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDREW CHARLES JACKSON, a/k/a William Benbow, a/k/a Ricky
Antonio Bady, a/k/a Sway,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge.     (3:00-cr-00006-JPB-RWT-1; 3:00-cr-00046-JPB-
RWT-1)


Submitted:   May 18, 2016                     Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Charles Jackson, Appellant Pro Se.          Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew Charles Jackson appeals the district court’s order

denying his “motion to void and correct illegal sentence.”                            We

have     reviewed     the   record   and      find      no        reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Jackson, Nos. 3:00-cr-00006-JPB-RWT-1;

3:00-cr-00046-JPB-RWT-1       (N.D.W.       Va.   Jan.       4,    2016).      We   deny

Jackson’s    motion    to   void   judgment       and   we    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                               AFFIRMED




                                        2